                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION


KYLE A. CAVALIERE,

             Plaintiff,

v.                                                   Case No. 2:21-cv-323-JES-NPM

COMCAST CORPORATION,

             Defendant.


                                       ORDER

      Before the Court is Plaintiff Kyle Cavaliere’s Motion for Permission to

Participate in Electronic Case Filing (Doc. 2). The Middle District of Florida

requires pro se litigants to “file paper originals of all complaints, pleadings, motions,

affidavits, briefs, and other documents,” unless authorized by the judge.

Administrative Procedures for Electronic Filing §§ B(4), E(6) (Feb. 1, 2021). “Pro

se litigants are generally denied access to electronic filing unless extenuating

circumstances exist to justify waiving CM/ECF procedures.” Huminski v. Vermont,

No. 2:13-cv-692-FtM-29, 2014 WL 169848, *4 (M.D. Fla. Jan. 15, 2014); see also

McMahon v. Cleveland Clinic Found. Police Dep’t, 455 F. App’x 874, 878 (11th

Cir. 2011) (affirming denial of CM/ECF access for pro se litigants).
       The Court notes that any member of the public has the ability to access

electronic records of the federal courts by registering online with PACER. As

provided on the Court’s Guide for Proceeding Without a Lawyer:

       If you have internet access, you may also register for PACER (Public
       Access to Court Electronic Records) and view and print the documents
       for your case. To register, go to the PACER registration page on the
       PACER website (www.pacer.gov) or call (800) 676-6856. Using
       PACER may cost $.10 per printed page. PACER will give you details
       when you register. Problems with PACER should be addressed to
       PACER, not to the court.

       Guide for Proceeding Without a Lawyer, p. 13 (Oct. 13, 2020) (available at

https://www.flmd.uscourts.gov/litigants-without-lawyers). Also, litigants without

access to CM/ECF may currently file documents using the following link:

https://apps.flmd.uscourts.gov/cmecf/filings.cfm. 1

       Accordingly, it is hereby ORDERED:

    1) The Motion for Permission to Participate in Electronic Case Filing (Doc. 2) is

       DENIED.

       ORDERED in Fort Myers, Florida on May 19, 2021.




1
 This form was made available after former President Trump declared a national emergency on
March 13, 2020.
                                            2
